Title: To John Adams from François Adriaan Van der Kemp, 24 August 1819
From: Van der Kemp, François Adriaan
To: Adams, John




My Dear and respected Sir!
Oldenbarneveld 24 Aug. 1819


Yes, I did See from your note of thanks to your neighbours the disaster, which has fall’n to your lot—tho’ I could not learn its full extent—and yet it was not in my power to inform you of my feelings. That note directly relieved my anxiety—I knew—your mind enabled you, to elevate yourself above Such a loss—great as it may have been—and the gratification of receiving Such a fresh proof of the respect and affection of your towns-men—must have blunted the momentary pangs—which you felt at Such a Sudden unexpected blow. With pleasure I remember a conversation, when under your roof, and alone with your excellent amiable Lady—Speaking about her Daughter, then no more, and on what She herself endured, when with warmth, She detailed the numerous proofs of affectionate regard, which were bestowed by the neighbours, without distinction of political parties—She raised herself above this loss—and her glowing bosom breathed thankfulness, and filled mine with the highest admiration. To you I may—I dare touch on Such a topic, while I can join to it, the pleasing information—that I can again write—and did yesterday begin to labour in my garden—In few days I hope to renew my usual exercises; in which I have been interrupted by a Sudden and most Severe indisposition; It is over—except a remaining weekness. Last monday four weeks; having before breakfast been engaged with the records—and after it—till noon in the garden—I was much fatigued. In the afternoon a Spasmodec  convulsion—in both knees—lasting one hour and a half—without a Second’s interruption—So violent and excruciating that the dislocation of my Shoulder—was nothing, compared with—followed at the Short interval by a Second—of nearly the Same duration, and baffling all efforts of relief, exhausted So entirely my Strenght, that I could not move a limb—I Should have Sunk under a third—en fin—great debility—and loss of all appetite were the consequences Now I am gradually recovering—My Dear Daughter watched me night and day—during a forth night—and my frends here and at Utica bestowed upon me their kindest attentions. My cheerfulness remain un impaired—and now I indulge once more in the high gratification, to assure my noble and affectionate frend—to whom I am endebted So much of the high regards—with which I continue to be honoured, that I remain—with cordial affection / His obliged frend!

Fr. Adr. van der Kemp




